Tayiok, IT Ain and Locxck —Judge
The weight to be carried by the plaintiff’s nag being a certain number of pounds, bis rider ought to have been weighed after he came through the poles. The parol testimony'olfered by the plaintiff, of an agreement .not to Weigh out, was properly rejected by the court. The plaintiff was as much bound to lork Parker’s nag, as Parker Ids; and having run hiSjiiag without being locked, and without any fraud on the part of Parker, is not entitled to recover. Therefore the rule for a new trial is made absolute.